         Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 JOSEPH PHILLIPS,
        Plaintiff
                                               Civil Action No. 1:20-cv-1104
 v.
                                               Jury Demanded
 WEATHERFORD US, LP,
      Defendant



                            JOINT PRE-TRIAL SUBMISSION



       Plaintiff, Joe Phillips, and Defendant, Weatherford US, LP, hereby submit this Joint

Submission in advance of the bench trial concerning notice of the arbitration agreement set for

September 17, 2021.


                      INFORMATION REQUESTED PER L.R. 16(F)

1.     Juror questions:      Not applicable.

2.     Statement of claims or defenses for voir dire:      Not applicable.

3.     Stipulated facts:

       (1)    Plaintiff Joe Phillips brings claims of age discrimination and retaliation based on
              his 2019 termination from his employment with Weatherford.

       (2)    Weatherford implemented a procedure to send notice via United States first class
              mail to all its employees that it was implementing a Dispute Resolution Program
              (“DRP”) on November 14, 2016 to each Weatherford employee’s home address of
              record.

       (3)    The notice stated that the DRP “will govern all legal disputes between
              Weatherford and employees of any Weatherford company in the United
              States…The DRP is a condition of your employment and by continuing (or
              accepting) employment after January 1, 2017, you are in agreement to be
              bound by the DRP.”

                                                1
          Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 2 of 12




     (4)      Weatherford submitted the DRP Mail Out packets, with the DRP notification letter,
              DRP plan and rules, and a brochure on the DRP, to the Weatherford Mail Center,
              operated by Ricoh Managed Services, with a spreadsheet of 7,328 employee home
              addresses, including Plaintiff’s, for a mass mail out via United States first class
              mail.

     (5)      Ricoh received the DRP Mail Out packets with the spreadsheet mailing list of 7,328
              addresses.

     (6)      Ricoh performed a bulk mailing on November 14, 2016, of the DRP Mail Out
              packets and followed its spot-checking procedures for ensuring properly printed,
              stuffed, metered and mailed items.

     (7)      Weatherford’s associate general counsel, David Morris, received the DRP Mail Out
              packet at his home address.

     (8)      Plaintiff’s DRP Mail Out packet was not returned to Weatherford as undeliverable.

     (9)      Plaintiff denies receiving the DRP Mail Out packet at his home address.

     (10)     Drew White, who was employed by Weatherford in 2016, denies receiving the DRP
              Mail Out packet at his home address.

4.   Exhibits:

     a.       Defendant will introduce the following exhibits

      D-1.       October 12, 2016 Transfer Letter
      D-2.       August 10, 2020 Right to Sue Letter
      D-3.       October 24, 2016 Email re DRP – Update with attachments
      D-4.       November 4, 2016 Hargrove Email to Dawkins and Lewis re Excel mail list
                 with attachment
      D-5.       Weatherford’s Dispute Resolution Plan and Rules
      D-6.       November 14, 2016 Notice of the DRP
      D-7.       DRP Brochure
      D-8.       November 21, 2016 Email re DRP MGR PPT and PDF with attachments
      D-9.       November 30, 2016 Email
      D-10.      December 6, 2016 Kelly Email to Graves re DRP – Number of US Employees
                 with attachment
      D-11.      December 7, 2016 Email re US managers trained
      D-12.      December 21, 2016 Email re Introducing the Dispute Resolution Program with
                 video links

                                               2
          Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 3 of 12




     b.       Defendant may introduce the following exhibits

      D-13.         November 8, 2016 Payment Request for DRP First Run
      D-14.         November 8, 2016 Payment Request for DRP Second Run
      D-15.         October 24, 2016 Lawrence Email re Quote Needed
      D-16.         November 14, 2016 Email re DRP Introduction to Managers
      D-17.         November 17, 2016 Email re DRP Mailing
      D-18.         November 30, 2016 Email re DRP Mailing 2
      D-19.         December 8, 2016 Email re DRP – Number of US Employees with attachment
      D-20.         November 8, 2016 Email re DRP Letter
      D-21.         November 9, 2016 Email re All US M1 and Above with attachment


5.   Witnesses:

     a.       Plaintiff will call:

              (1)       Joe Phillips

              (2)       Drew White

     b.       Defendant will call:

              (1)       Dean L. Graves
                        13615 Oak Harbor Bend
                        Cypress, Texas 77429
                        Deanl.graves@gmail.com
                        (713) 409-9997

              (2)       Gerald Lewis
                        Site Manager II
                        Ricoh Managed Services
                        Weatherford International
                        2000 St. James Place
                        Houston, TX 77056
                        (713) 836-7200

     c.       Defendant may call:

              (1)       Kelly Lawrence
                        Corporate Communications Manager

                                                3
          Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 4 of 12




                     Weatherford
                     2000 St. James Place
                     Houston, TX 77056
                     (713) 836-7991

6.   Witnesses by deposition:        Not applicable

7.   Proposed jury instructions and verdict forms:          Not applicable

8.   Proposed findings of fact and conclusions of law:

     a.       Plaintiff’s proposed findings of fact

     (1)      Plaintiff worked for Weatherford or its predecessor companies from January 1991
              to June 5, 2019.

     (2)      Weatherford operates facilities in many states, serving industries inside and outside
              of several states, and utilizing interstate mail and travel systems.

     (3)      Ricoh Managed Services operates Weatherford’s mail room and implements and
              follows usual and customary practices to effect accurate and complete mass mail
              outs through the United States Postal Service, including:

              (a)    The Mail Center receives from Weatherford personnel the document or file
                     to be mailed and a spreadsheet identifying the addressees and addresses.

              (b)    The Mail Center prints the document for the number associated with the
                     mailing list.

              (c)    The Mail Center generates addressed envelopes from the mailing list with
                     Mail Merge software through the Mail Center’s printers.

              (d)    The Mail Center conducts a spot check inspection to verify that the
                     envelopes bear the correct addresses and conducts a final count to ensure all
                     envelopes have been printed.

              (e)    The Mail Center then stuffs the addressed envelopes with the printed
                     document file.

              (f)    The Mail Center runs the stuffed, addressed envelopes through the mail
                     meter which stamps the envelopes with the appropriate postage.

              (g)    The Mail Center conducts another spot check inspection to ensure the
                     envelopes are properly metered.

              (h)    The Mail Center then loads the metered envelopes into boxes which the staff
                     then provides to the United States post office driver who makes daily
                     pickups at the headquarters location.

                                                4
  Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 5 of 12




(4)    In November of 2016, Weatherford implemented a comprehensive Dispute
       Resolution Program (“DRP”), effective January 1, 2017, which provides
       Weatherford employees with a mandatory system for settling workplace conflicts
       with Weatherford and/or its affiliates and subsidiaries.

(5)    The DRP constitutes the exclusive means for employees to resolve workplace
       disputes. Under the DRP, all disputes arising out of an employee’s employment
       with Weatherford must be resolved through arbitration under the DRP instead of
       through trial before a court.

(6)    On November 14, 2016, Weatherford implemented a procedure to send notice via
       United States first class mail to all its employees that it was implementing the DRP
       to each Weatherford employee’s home address of record.

(7)    Weatherford personnel submitted the notification letter, DRP, and brochure to
       Weatherford’s Mail Center with the spreadsheet mailing list containing U.S. based
       employees’ home addresses of 7,328 employees, including Plaintiff’s, for a mass
       mail out via United States first class mail. The cover letter from Weatherford to
       Ricoh containing the spreadsheet stated that there were 7,827 addresses.

(8)    Plaintiff’s home address in November 2016 was 4008 Austins Landing, Bryan,
       Texas 77808.

(9)    Plaintiff’s 4008 Austins Landing, Bryan, Texas 77808 address is on the DRP
       spreadsheet submitted to the Mail Center.

(10)   The Mail Center’s records purport to show that it printed, stuffed, addressed,
       stamped, and mailed the DRP Mail Out packets to the addresses on the DRP mailing
       list in a manner consistent with the customary mailing practices used by
       Weatherford’s Mail Center (the “DRP Mail Out”).

(11)   The DRP Mail Out included envelopes containing the notice with the notification
       letter, brochure, and full DRP addressed to certain employee’s home addresses on
       the mailing list.

(12)   Paid postage was affixed to the envelopes that wer part of the DRP Mail Out, and
       the envelopes were submitted to the U.S. Postal Service for delivery.

(13)   There is no specific evidence that a DRP Mail Out packet was addressed to and
       mailed to Plaintiff’s home address at 4008 Austins Landing, Bryan, Texas 77808,
       with postage paid and affixed, and was submitted to the U.S. Postal Service for
       delivery.

(14)   There is no specific evidence that a DRP Mail Out packet was addressed to and
       mailed to another Weatherford employee, Drew White, who was a Weatherford
       employee during the DRP Mail Out.



                                        5
     Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 6 of 12




(15)     Per usual and customary practice, any undeliverable, returned mail is returned by
         the Mail Center to the sender. In this case, the Law Department monitored and
         maintained any returned DRP Mail Outs. For those that were returned, the Law
         Department’s records indicate that the Law Department and/or Human Resources
         verified correct addresses and either re-mailed the packets or arranged to have the
         packets delivered by hand.

(16)     The DRP Mail Out did not include tracking numbers for the DRP Mail Out packets
         and there is no way to verify whether an addressee of the DRP Mail Out was, in
         fact, mailed a packet and whether such packet was, in fact, delivered to such
         addressee.

(17)     Weatherford did not receive a return of the DRP Mail Out to Plaintiff as
         undeliverable.

(18)     Plaintiff maintains records of his correspondence with Weatherford. He has no
         record of ever receiving the DRP Mail Out packet.

(19)     Drew White maintains records of his correspondence with Weatherford. He has no
         record of ever receiving the DRP Mail Out packet.

(20)     Other Weatherford employees on the DRP mailing list received their DRP Mail Out
         packets at their home addresses.

(21)     Weatherford provided no specific evidence explaining the discrepancy between the
         cover letter’s number of addresses and actual number of addresses on the DRP Mail
         Out spreadsheet.

b.       Plaintiff’s proposed conclusions of law.

(1)      Weatherford is engaged in interstate commerce.

(2)      Weatherford’s DRP is and was in writing.

(3)      Weatherford’s DRP was an offer to modify at-will employment between
         Weatherford and Plaintiff, which was a relationship or transaction involving
         interstate commerce.

(4)      Where an employer seeks to prove modification of an at-will employment
         agreement, the employer is required to demonstate (1) notice of the modification
         and (2) acceptance of the change. Hathaway v. Gen. Mills, Inc., 711 S.W.2d 227,
         229 (Tex. 1986). Here, Weatherford has the burden of proving that it unequivocally
         notified Plaintiff of the DRP. Id.

(5)      Weatherford’s evidence of customary mailing and its general DPR Mail Out created
         a presumption, through circumstantial evidence, that the DRP was mailed to and
         received by Plaintiff.


                                          6
     Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 7 of 12




(6)      However, based on the Court’s factual findings that: (1) Plaintiff and Drew White,
         a non-party (see Custer v. Murphy Oil USA, Inc., 503 F.3d 415, 421 (5th Cir. 2007)
         (holding evidence other employees did not receive notice is evidence to rebut
         presumption of receipt by plaintiff)), did not receive the DRP packets despite being
         intended recipients of the DRP; (2) that numerical discrepancies existed within
         Weatherford’s own records as to the number of addresses the DRP packets were
         sent to (see Trammell v. AccentCare, Inc., 776 F. App’x 208, 210 (5th Cir. 2019));
         and (3) that Weatheford has no other specific and direct evidence demonstrating
         that Plaintiff received the DRP packets (such as a tracking number from the U.S.
         Postal Service) (see Tucker v. Conn Appliances, Inc., No. 4:09-CV-3630, 2010 WL
         2710693, at *4 (S.D. Tex. July 6, 2010)) (holding employer failed to carry burden
         where no evidence specific to plaintiff)) the Court concludes that, as a matter of
         law, Plaintiff has successfully rebutted the circumstantially evidenced presumption
         and that Weatheford has failed to satisfy its burden of proving that it unequivocally
         notified Plaintiff of the DRP.

c.       Defendant’s proposed findings of fact

(1)      Plaintiff worked for Weatherford or its predecessor companies from January 1991
         to June 5, 2019.

(2)      Weatherford operates facilities in many states, serving industries inside and outside
         of several states, and utilizing interstate mail and travel systems.

(3)      Ricoh Managed Services operates Weatherford’s mail room and implements and
         follows usual and customary practices to effect accurate and complete mass mail
         outs through the United States Postal Service, including:

         (i)    The Mail Center receives from Weatherford personnel the document or file
                to be mailed and a spreadsheet identifying the addressees and addresses.

         (j)    The Mail Center prints the document for the number associated with the
                mailing list.

         (k)    The Mail Center generates addressed envelopes from the mailing list with
                Mail Merge software through the Mail Center’s printers.

         (l)    The Mail Center conducts a spot check inspection to verify that the
                envelopes bear the correct addresses and conducts a final count to ensure all
                envelopes have been printed.

         (m)    The Mail Center then stuffs the addressed envelopes with the printed
                document file.

         (n)    The Mail Center runs the stuffed, addressed envelopes through the mail
                meter which stamps the envelopes with the appropriate postage.



                                           7
  Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 8 of 12




       (o)    The Mail Center conducts another spot check inspection to ensure the
              envelopes are properly metered.

       (p)    The Mail Center then loads the metered envelopes into boxes which the staff
              then provides to the United States post office driver who makes daily
              pickups at the headquarters location.

(4)    In November of 2016, Weatherford implemented a comprehensive Dispute
       Resolution Program (“DRP”), effective January 1, 2017, which provides
       Weatherford employees with a mandatory system for settling workplace conflicts
       with Weatherford and/or its affiliates and subsidiaries.

(5)    The DRP constitutes the exclusive means for employees to resolve workplace
       disputes. Under the DRP, all disputes arising out of an employee’s employment
       with Weatherford must be resolved through arbitration under the DRP instead of
       through trial before a court.

(6)    On November 14, 2016, Weatherford issued a notice to employees that the DRP
       “will govern all legal disputes between Weatherford and employees of any
       Weatherford company in the United States…The DRP is a condition of your
       employment and by continuing (or accepting) employment after January 1,
       2017, you are in agreement to be bound by the DRP.” Enclosed with the
       November 14, 2016 notification letter was a twelve-page brochure summarizing the
       DRP and a full copy of the written DRP Plan and Rules.

(7)    Weatherford personnel submitted the notification letter, DRP, and brochure to
       Weatherford’s Mail Center with the spreadsheet mailing list containing U.S. based
       employees’ home addresses.

(8)    Plaintiff’s home address in November 2016 was 4008 Austins Landing, Bryan,
       Texas 77808. Plaintiff had received mail from Weatherford at this address both
       before and after November 2016.

(9)    Plaintiff’s 4008 Austins Landing, Bryan, Texas 77808 address is on the DRP
       mailing list submitted to the Mail Center.

(10)   The Mail Center printed, stuffed, addressed, stamped, and mailed the DRP Mail
       Out packets to the addresses on the DRP mailing list in a manner consistent with
       the customary mailing practices used by Weatherford’s Mail Center.

(11)   Envelopes containing the notice with the notification letter, brochure, and full DRP
       (the “DRP Mail Out”) were addressed with the employee home addresses on the
       mailing list.

(12)   Paid postage was affixed to the envelopes, and the envelopes were submitted to the
       U.S. Postal Service for delivery.



                                        8
     Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 9 of 12




(13)     A DRP Mail Out packet was addressed to Plaintiff’s home address at 4008 Austins
         Landing, Bryan, Texas 77808, with postage paid and affixed, and was submitted to
         the U.S. Postal Service for delivery.

(14)     Per usual and customary practice, any undeliverable, returned mail is returned by
         the Mail Center to the sender. In this case, the Law Department monitored and
         maintained any returned DRP Mail Outs. For those that were returned, the Law
         Department’s records indicate that the Law Department and/or Human Resources
         verified correct addresses and either re-mailed the packets or arranged to have the
         packets delivered by hand.

(15)     Weatherford did not receive a return of the DRP Mail Out to Plaintiff as
         undeliverable.

(16)     Weatherford’s Legal Department and Ombudsman conducted trainings introducing
         the DRP to all U.S. based managers and noting that the DRP applied to all U.S.
         based employees except those covered by a collective bargaining agreement.

(17)     Plaintiff was issued and used a Weatherford email address.

(18)     On December 21, 2016, Weatherford emailed all U.S. employees at their
         Weatherford email addresses a video and recording introducing the DRP and noting
         that the DRP applied to all U.S. based employees except those covered by a
         collective bargaining agreement.

(19)     Plaintiff received notice of the DRP through the DRP Mail Out and otherwise.

(20)     Other Weatherford employees on the DRP mailing list received their DRP Mail Out
         packets at their home addresses.

(21)     Plaintiff continued his employment with Weatherford following his receipt of
         notice of the DRP.

(22)     The DRP broadly covers all claims between Weatherford and employees
         concerning the employment relationship and separation therefrom, and specifically
         any claims alleging discrimination and/or retaliation. Plaintiff’s allegations in this
         matter all arise out of or are related to Weatherford’s alleged discrimination and
         retaliation in the termination of his employment.


d.       Defendant’s proposed conclusions of law:

(1)      Weatherford is engaged in interstate commerce.

(2)      Weatherford’s DRP is and was in writing.




                                           9
 Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 10 of 12




(3)    Weatherford’s DRP is a part of a contract or transaction involving interstate
       commerce.

(4)    Weatherford provided notice of the DRP to Plaintiff.

(5)    Weatherford “need only prove that it properly mailed the arbitration notice to its
       [employees]. It is not necessary that Defendant prove actual receipt of the notice.”
       Marsh v. First USA Bank, N.A., 103 F. Supp. 2d 909, 918 (N.D. Tex. 2000)
       (emphasis added), citing Wells Fargo Bus. Credit v. Ben Kozloff, Inc., 695 F.2d
       940, 944 (5th Cir. 1983) and Myer v. Callahan, 974 F.Supp. 578, 584 (E.D. Tex.
       1997). See also Krohn v. Spectrum Gulf Coast, LLC, No. 3:18-CV-2722-S, 2019
       WL 4572833, at *3 (N.D. Tex. Sept. 19, 2019).

(6)    Under the Texas “mailbox rule,” “a letter properly addressed, stamped and mailed
       may be presumed to have been received by the addressee in due course of the mail.”
       Wells Fargo, 695 F.2d at 944.

(7)    Weatherford proved mailing of the DRP Mail Out packet to Plaintiff by presenting
       evidence, “including evidence of customary mailing practices used in the sender’s
       business.” Marsh, 103 F.Supp.2d at 918. A defendant who satisfies the mailbox
       rule’s presumption of receipt can conclusively prove that the plaintiff had
       unequivocal notice of the arbitration agreement. See Trammell v. AccentCare, Inc.,
       776 F. App'x 208, 210 (5th Cir. 2019).

(8)    As the DRP Mail Out was properly addressed, stamped, and mailed, it is sufficient
       to invoke the presumption that the letter was received by the addressee. Wells
       Fargo Bus. Credit v. Ben Kozloff, Inc., 695 F.2d 940, 944 (5th Cir. 1983). See also
       United States v. Ekong, 518 F.3d 285, 287 (5th Cir.2007); Mulder v. Comm'r of
       Internal Revenue, 855 F.2d 208, 212 (5th Cir.1988); Custer v. Murphy Oil USA,
       Inc., 503 F.3d 415, 420 (5th Cir.2007).

(9)    With this evidence of customary practice, documentary evidence of the mail out,
       lack of an undeliverable return, and “quality control procedures in place, coupled
       with the fact that [other employment-related documents] were mailed to Plaintiff,
       it is implausible that the notice[] [was] not sent to Plaintiff. Marsh, 103 F.Supp.2d
       at 918-19; Mart v. Open Text Corp., No. A-10-CV-870-LY-AWA, 2013 WL
       442009, at *2 (W.D. Tex. Feb. 5, 2013). As such, Weatherford “has presented
       reliable and sufficient evidence to establish that the [DRP was] properly mailed to
       Plaintiff.” Marsh, 103 F.Supp.2d at 919.

(10)   Plaintiff offered no evidence that the regular office practice was not followed by
       Weatherford or was carelessly executed, such that the presumption of notice
       becomes unreasonable.

(11)   “The presumption of receipt is overcome conclusively only when the evidence
       tending to support the contrary inference is conclusive, or so clear, positive, and
       disinterested that it would be unreasonable not to give effect to it as conclusive.”
       Texaco, Inc. v. Pham, 137 S.W.3d 763, 767 (Tex. App. 2004).
                                        10
       Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 11 of 12




      (12)   Plaintiff’s denial of receipt is not disinterested.

      (13)   Plaintiff’s simple denial of receipt is insufficient to undermine the presumption of
             receipt. Trammell v. AccentCare, Inc., 776 F. App'x 208, 211 (5th Cir. 2019)
             (quoting Marsh, 103 F.Supp.2d at 917–19); see also United States v. Ekong, 518
             F.3d 285, 287 (5th Cir. 2007); Am. Heritage Life Ins. Co. v. Orr, 294 F.3d 702, 710
             (5th Cir. 2002).

      (14)   Thus, Plaintiff received notice of the DRP in November 2016 via U.S. Mail to his
             home address.

      (15)   Plaintiff also received notice of the DRP through e-mail and the introductory
             training for managers.

      (16)   Plaintiff accepted the DRP through continuing his employment after receipt of
             notice. In re Halliburton, 80 S.W.3d 566, 568-69 (Tex. 2002); Kubala v. Supreme
             Prod. Servs. Inc., 830 F.3d 199, 203 (5th Cir. 2016); Robertson v. U-Haul Co. of
             Texas, No. 3:10-CV-2058-D, 2011 WL 444773, at *4 (N.D. Tex. Feb. 7, 2011);
             Okocha v. Hosp. Corp. of Am., No. 3:10-CV-1763-D, 2011 WL 4944577, at *2
             (N.D. Tex. Oct. 18, 2011).

      (17)   The DRP is supported by valuable consideration as the parties mutually exchanged
             promises to arbitrate thereunder and Plaintiff accepted the benefits of his continued
             employment with Weatherford in exchange for his agreement to arbitrate. Perez v.
             Lemarroy, 592 F. Supp. 2d 924, 931 (S.D. Tex. 2008).

      (18)   As there is mutual assent by the parties and sufficient consideration to support the
             DRP, the DRP is a valid and binding agreement under Texas law enforceable
             according to its terms. See Matthews v. Priority Energy Servs., LLC, 298 F. Supp.
             3d 926, 929 (E.D. Tex. 2017)

      (19)   As all of Plaintiff’s claims relate to his employment, this dispute falls squarely
             within the scope of the DRP.

9.    Motions in limine

10.   Estimated length of trial:     3 hours

                     Jointly submitted this 1st day of September, 2021 by:

                                                  /s/ Rachel Linzy
                                                  Rachel E. Linzy
                                                  The Kullman Firm
                                                  1100 Poydras Street, Suite 1600
                                                  New Orleans, LA 70163
                                                  rel@kullmanlaw.com
                                                  (504) 524-4162

                                                11
         Case 1:20-cv-01104-RP Document 28 Filed 09/01/21 Page 12 of 12




                                              CAMARA & SIBLEY LLP


                                              /s/ Joseph D. Sibley___________________
                                              Joseph D. Sibley
                                              State Bar No. 24047203
                                              sibley@camarasibley.com
                                              Camara & Sibley LLP
                                              1108 Lavaca St.
                                              Suite 110263
                                              Austin, Texas 78701
                                              Telephone: (713) 966-6789
                                              Fax: (713) 583-1131

                                              ATTORNEYS FOR PLAINTIFF




                              CERTIFICATE OF SERVICE

        This is to certify that on this the 1ST day of September, 2021, a true and correct copy of
the above and foregoing instrument was properly forwarded to all counsel of record via ECF to
all counsel of record.

                                      /s/ Joe Sibley________________________
                                      Joe Sibley




                                                12
